Citation Nr: 9926712	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  93-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected anisocoria and opacities of the right cornea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1944 to 
October 1946, and from November 1948 to October 1949.  

This appeal arises from a June 1992, Department of Veterans 
Affairs (VARO), Roanoke, Virginia rating decision, which 
denied a compensable rating for anisocoria and opacities of 
the right cornea.  The Board remanded the appellant's claim 
in March 1995 and November 1996 decisions, and subsequently 
denied his claim in an April 1997 decision.

The appellant appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and the Board's decision 
was vacated regarding the above issue pursuant to a July 1998 
Order, following a Joint Motion for Remand.

The Board again remanded the appellant's claim for further 
development in a December 1998 decision.  Additional 
development has been completed, and the case has been 
returned to the Board for final adjudication.

The appellant contends, in essence, that his service-
connected anisocoria and opacities of the right cornea 
warrant a compensable rating.


FINDING OF FACT

The service-connected anisocoria and opacities of the right 
cornea result in no visual impairment.



CONCLUSION OF LAW

The criteria for a compensable rating for anisocoria and 
opacities of the right cornea are not met. 38 U.S.C.A. §§ 
1155, 1160, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.84a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appellant's claim for an increased rating for 
his service-connected anisocoria and opacities of the right 
cornea, the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claim has been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board will first review the appellant's pertinent medical 
history.

Service medical records show that the appellant was struck in 
the left eye in 1945 with resultant severe, acute post- 
traumatic conjunctivitis of the left eye and sympathetic 
involvement of the right eye.  In 1946, he was observed to 
have some dilatation of the left pupil most likely due to the 
left eye injury.  When he was examined in October 1949 for 
separation from service, uncorrected visual acuity was 20/20 
bilaterally.  VA examination in May 1953 revealed 2 round 
superficial opacities on the right cornea.  The left pupil 
was larger than the right.  It was noted that both reacted 
well to light, and fundi were negative.  Diagnoses included 
anisocoria and opacities of the right cornea.

By rating decision in June 1953, the appellant was granted 
service connection for residuals of a left eye injury, 
specifically, anisocoria and opacities of the right cornea, 
with normal vision.  A noncompensable rating was assigned and 
has remained in effect to the present time.  

VA treatment records show that beginning in 1988, the 
appellant was evaluated and treated for possible glaucoma.  
Subsequent treatment records reflect impressions that 
included refractive error, glaucoma suspect, episcleritis and 
chronic, enlarged pupil secondary to trauma with disc intact. 

A VA examination was conducted in January 1993.  A history of 
chronic open angle glaucoma, trauma to the left eye, and 
episcleritis was noted.  The appellant had corrected visual 
acuity of 20/40-2 bilaterally.  Diagnoses included chronic 
open angle glaucoma; old chorioretinal scars without 
associated holes or retinal detachment; history of trauma to 
the left eye; and a history of episcleritis.

A VA examination was conducted in April 1995.  The appellant 
had corrected visual acuity of 20/50 bilaterally.  The final 
impression was advanced chronic open angle glaucoma and early 
cataracts.  On VA examination in August 1995, his corrected 
visual acuity was 20/30 bilaterally.  

An additional VA examination was performed in March 1996.  It 
was reported as history that the appellant had history of 
ocular trauma of the left eye and glaucoma in both eyes.  He 
was currently maintained at the VA.  He used drops, as well 
as medication by mouth, to keep his pressure low in both 
eyes.  Visual acuity in his right eye was corrected to J5 
near, and 20/50 far.  Visual acuity in his left eye was 
corrected to J5 near, and 20/40 far.  The examiner was unable 
to improve visual acuity with manifest refraction.  There 
were no complaints or evidence of double vision.  There were 
changes in the back of his eye consistent with visual field 
defects.  There was no evidence of an afferent pupillary 
defect.  There was one small anterior stromal scar in his 
right eye which was inferior to the visual axis and not 
visually significant, probably resulting from an old piece of 
trash or metal in his eye.  There were some mild cataractous 
changes; however, not very visually significant.  On 
peripheral funduscopic exam, there were several areas of old 
chorioretinal scarring inferotemporally in the left eye.  The 
right eye, other than changes with the optic disk, was within 
normal limits.

The examiner's impression was of primary open angle glaucoma 
that did not seem to be related to trauma in either eye.  He 
noted a history of ocular trauma in the appellant's left eye, 
which would explain the old chorioretinal scars that were not 
visually significant.  It was also noted that the decreased 
visual acuity that the appellant showed on exam was very 
variable when he came to the eye clinic.  The examiner 
reported that the differences between his near and far vision 
were dramatic, in that he should be able to see much better 
at near than he said.  This was also consistent with the 
findings of a very constricted visual field on Goldman 
testing, whereas there was documented normal visual field on 
Humphrey visual field testing.  The examiner reported that 
optic disks certainly were consistent with some glaucomatous 
changes, and some glaucomatous field damage was expected; 
however, he indicated that the nonspecific findings found 
were not consistent with glaucomatous damage.  Therefore, he 
recommended continuing the appellant's present medication, 
and that he be followed for glaucoma.  The examiner wondered 
whether there was a functional component as far as 
compensation.

VA outpatient treatment records in mid- 1994 show that the 
appellant complained of chronic left ocular pain since an 
injury in 1944.  It was noted that he was followed at the eye 
clinic for glaucoma.  Subsequent outpatient treatment records 
through mid- 1997 show impressions including glaucoma, 
refractive error and cataract.  

A VA examination was conducted in January 1999.  The 
appellant's records were reviewed.  An ocular history of 
primary open angle glaucoma; branch retinal vein occlusion in 
the right eye; early cataracts in both eyes; and chronic eye 
pain, left eye, of questionable etiology was provided.  The 
appellant had corrected vision in his right, near, of 20/50, 
and 20/25 in his left eye.  Corrected far on the left was 
20/40.  Extraocular muscles were full throughout with no 
diplopia.  Pupils were 1 mm. to .5 mm. on the right, and 4 
mm. to 3 mm. on the left with a positive 2+ APD on the right.  
Intraocular pressure by Goldmann applanation tonometry was 27 
OD and 20 OS.  

The conjunctiva was clear with racial melanosis and 
pingueculae bilaterally.  The cornea was clear with arcus 
bilaterally.  The anterior chamber was deep and quiet 
bilaterally.  The iris was round and regular.  The fundus OD 
showed some dot and block hemorrhages over the superior 
arcade and into the macula with a cup-to-disk ratio of .9, 
and the left eye showed macular vessels to be within normal 
limits with a cup to disk ratio of .8 and chorioretinal scars 
in the inferior quadrants.  

Diagnoses included:
1.  Primary open angle glaucoma OD greater than OS 
with history of non/poor compliance, currently with 
increased intraocular pressure and currently not 
taking his medicines as directed.
2.  Branch retinal vein occlusion OD which is 
stable.
3.  Early cataracts OU which are not visually 
significant.
4.  Chronic eye pain/irritation OS of questionable 
etiology.  AION has been rule d out in the past and 
the patient has been evaluated by neuro-
ophthalmology.

An additional March 1999 examination was conducted.  The 
appellant's corrected far visual acuity was 20/50-2 on the 
right, and 20/40-2 on the left.  IOP was 14 and 15.  His 
angles were open to ciliary body band OU, without evidence of 
recession.  The examiner referred to the report of January 
1999, as the rest of the examination was unchanged.  The 
impression was of:
1.  Primary open angle glaucoma, OD greater than 
OS, not due to angle recession or trauma/service 
related.
2.  Branch retinal vein occlusion OD, not related 
to trauma/service related.
3.  Cataract OU, early , mild, not related to 
trauma/service related.
4.  Chronic eye pain/irritation OS, not related to 
trauma/service.
5.  Anisocoria, not visually significant and not 
affecting visual fields, which was likely related 
to the old trauma he sustained in 1944 secondary to 
a baseball injury.

The examiner summarized that the appellant had no visual 
impairment that was due solely to service-related disability.  
His visual impairment was "not due to anisocoria, it is 
related to his glaucoma, branch retinal vein occlusion, and 
early cataracts."  

Analysis

38 C.F.R. § 4.14 provides that the use of manifestations not 
resulting from service connected disability is to be avoided 
in establishing the service connected evaluation.  In this 
case, the medical evidence shows that the appellant suffers 
from a number of eye disorders, but it must be emphasized 
that service connection is in effect only for anisocoria and 
opacities of the right cornea.  Therefore, in rating this 
disability, manifestations of the other eye disorders may not 
be considered.  See 38 U.S.C.A. § 1160 (West 1991).

According to the most recent medical evidence, the appellant 
has no visual impairment due solely to his service connected 
disability.  There is no medical evidence to the contrary.  
Accordingly, there is no basis for the assignment of a 
compensable rating.  

The evidence is not in relative equipoise, and the benefit of 
the doubt doctrine is not for application.


ORDER

An increased (compensable) rating for anisocoria and 
opacities of the right cornea, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

